Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an Appeal Brief filed on 12/15/2022.
2.	Claims 1-21 are pending.
Response
3.	The examiner withdraws a Final Rejections (mailed on 8/03/2021) on pending claims based on King and Tani due to applicant’s AFCP 2.0 (9/28/2011) and the Appeal Brief.
Reason for allowance
4.	Per independent claims 1, 10, and 17: While two closest art of record of King and Tani suggests several claimed features of a vehicle control system; they do not disclose a moving train on a route wherein an unpowered segment of the route represents a first section of the route without at least one of an electrified rail or a catenary line, the route comprising the unpowered segment of the route ending at the designated second location and including at least one of the electrified rail or the catenary line, wherein the vehicle is configured  to receive electric energy from the at least one of the electric rail  or the catenary line while the vehicle moves within the powered segment of the route, and the vehicle does not
receive electric energy from the at least one of the electrified rail or the catenary line while the
vehicle moves within the unpowered segment of the route.


It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.
5.	Dependent claims 2-9, 11-16, and 18-21 are allowed because they incorporate above allowable limitation from their parent claims 1, 10, and 17.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-21 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen (email: cuong.nguyen@uspto.gov) whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662